Citation Nr: 0201315	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

The propriety of the initial rating for headaches as 
secondary to the service-connected fractured mandible, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which effectuated a June 2000 Board 
decision and granted service connection for headaches as 
secondary to the service-connected fractured mandible, with a 
non-compensable evaluation effective in October 1995.  In a 
December 2000 rating, the rating was increased to 30 percent 
disabling.

In an October 2001 rating decision, a total rating for 
compensation purposes based on individual unemployability was 
granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  During the entire appeal period, the veteran's headaches 
have been manifested by very frequent, completely prostrating 
and prolonged attacks.  


CONCLUSION OF LAW

The criteria for entitlement to an initial 50 percent 
evaluation for headaches as secondary to the service-
connected fractured mandible have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321, Part 4, including § 4.124a, Diagnostic Code 8100 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a non-
compensable disability evaluation following an award of 
service connection for headaches as secondary to the service-
connected fractured mandible.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

During the pendency of this appeal, legislation was passed 
that enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Further, during the pendency of this appeal, in 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claim pursuant to the VCAA or 
amended regulations.  However, as explained below, prior to 
the changes, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating this particular claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

In rating decisions issued in May 1996 and October 1997, the 
veteran was notified of the RO decisions and his appellate 
rights.  See 38 U.S.C.A. §§ 5103, 5103A, 5107.  Moreover, in 
an August 2000 rating decision, a December 2000 rating 
decision and statement of the case, a February 2001 statement 
of the case, and an October 2001 rating decision and 
supplemental statement of the case; the RO notified the 
veteran of all regulations pertinent to service connection 
claims and informed him of the reasons for which it had 
granted his claim, but denied an initial evaluation in excess 
of 30 percent. 

In addition, the RO assisted the veteran in obtaining and 
fully developing all evidence necessary for the equitable 
disposition of his claim for a higher initial evaluation for 
headaches as secondary to the service-connected fractured 
mandible. For instance, since the veteran filed his claim, 
the RO has secured all service medical records and private 
treatment records and evaluation reports.  Further, the 
veteran was provided a VA examination as recently as July 
2001.  While it is noted that the veteran is a recipient of 
Social Security Administration disability benefits and the 
underlying medical records are not attached to the 
Administrative Law Judge (ALJ) decision, as a 50 percent 
rating has been granted, the maximum schedular evaluation, 
which is set out below, there is no prejudice to the veteran.  
Further, a January 1996 statement from the veteran attached 
to medical treatment records, indicates that the said records 
"were used in [his] Social Security hearing."  Under these 
circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating his claim.  For this reason, a remand for 
further development of the claim is not warranted. 
38 U.S.C.A. § 5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings shall be applied under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

A brief history is as follows.  Service connection was 
originally denied by rating decision in May 1996.  The 
veteran appealed that decision. A September 1999 Board 
decision remanded the matter of entitlement to service 
connection for headaches in order to allow the RO to develop 
the issue on a de novo basis.  In June 2000, the matter again 
came before the Board, and service connection was granted for 
headaches as secondary to the service-connected fracture of 
the left mandible.  An August 2000 rating decision 
effectuated the Board's decision granting service connection 
for headaches as secondary to the service-connected fracture 
mandible, and assigned a noncompensable evaluation effective 
in October 1995.  The veteran disagreed with the initial 
evaluation, and initiated this appeal.  In a December 2000 
rating decision, the veteran was granted an increased rating 
to 30 percent disabling, effective in October 1995.  As the 
veteran has not expressed any desire to limit his appeal to a 
specific disability rating, the issue remains in appellate 
status. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, as 30 percent disabling. A 30 percent 
disability evaluation is assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation is warranted for migraines with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic indaptability.  No higher schedular rating is 
provided under this diagnostic code.

Turning to the evidence of record, the claims file contains 
the following pertinent information. Service medical records 
are negative for complaints of headaches in service.  A March 
1970 entry indicates that the veteran suffered a fracture of 
the left condyle of the mandible.  No defects were noted on 
the November 1971 separation examination.

Records from the Social Security Administration reveal that 
the veteran had not performed substantial and gainful work 
activity since January 1994.  The June 1995 ALJ decision 
indicated that the veteran testified regarding his symptoms, 
to include complaints of headaches.  Headaches were not 
listed as a primary disability preventing the veteran from 
working.

Treatment records from Dr. D. M. dated between September 1993 
and October 1995 are contained within the claims file.  A 
September 1993 entry shows the veteran complained of left 
sided head pain and numbness.  Two entries in October 1993 
also indicate that the veteran complained of headaches. 

Medical records and lab reports from Platte Valley Medical 
Center dated between September 1993 and October 1995 show 
that the veteran had a positive history for migraine 
headaches.

In February 1996 the veteran was afforded a VA examination.  
He presented with subjective complaints of headaches, dull to 
severe, mainly starting at the back of his head radiating to 
the frontal area.  Upon physical examination, the examiner 
found that the veteran was not in acute distress.  There was 
no area of tenderness in the scalp or temporal areas.  
Neurological examination was unremarkable.  The examiner 
diagnosed the veteran with headaches, possibly migraine.

The veteran was afforded an additional VA examination in May 
1997.  During the general medical examination portion, he 
complained of constant headaches.  The dental examiner noted 
that the veteran complained of headaches on the back of his 
head.  A neurologist also conducted a fee examination in May 
1997.  The veteran complained of headaches.  No findings were 
made regarding the veteran's headaches.

An October 1999 letter from Dr. D. M. indicates that the 
veteran had been a patient of his since September 1993.  He 
indicated that at that time, the veteran complained of 
headaches post-trauma.  He noted that records indicated that 
the veteran had a left mandibular fracture in 1970.  Dr. D. 
M. stated that the veteran has had headaches since that time 
and he has treated him on frequent occasions.  He further 
indicated that the headaches were treated with multiple 
medications, but not totally resolved.  He opined that the 
"...headaches were precipitated by the trauma of the fracture 
of the jaw..."

An October 2000 statement from the veteran indicates that he 
suffered from headaches everyday, and at least two to three 
times a week or more they were so severe that they caused him 
to lay down in his bed in a completely dark room for at least 
four hours, or longer.  He stated he took multiple 
medications, which took the edge off, but "never completely 
relieve[d] them."  The veteran further indicated that the 
headaches made him irritable most of the time and had 
"totally interrupted [his] lifestyle and [his] family['s]."

Additional records from Dr. D. M. dated between October 1999 
and May 2001 are also contained within the claims file.  A 
December 1999 entry notes that the veteran still had 
headaches.  An entry for February 2001 shows that the veteran 
complained of daily headaches.

Progress notes from MH Solutions, Inc. dated between May 1997 
and June 2001 show repeated diagnoses of migraine headaches.  
Diagnoses of migraine headaches were made in November 1997, 
December 1997, August 1998, January 1999, March 1999, April 
1999, May 1999, June 1999, June 2000, August 2000, September 
2000, October 2000, November 2000, January 2001, February 
2001, March 2001, and April 2001.  Diagnoses of migraines 
with organic brain syndrome, were made in January 1998, 
February 1998, April 1998, and May 1998.  Migraines with 
spasms were diagnosed in October 1998 and November 1998. 

In July 2001, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The veteran presented with 
subjective complaints of constant headaches since his motor 
vehicle accident in March 1970.  He indicated that the 
headaches occurred in the top center of his head, but worked 
from back to front and side to side.  He stated that light 
bothered him 100 percent of the time, especially florescent 
lights. The veteran indicated that his headaches could be 
severe and require him to rest in a dark, quiet room for two 
to three hours at a time, once or twice a day.  The examiner 
noted that the veteran hadn't worked since 1993 due to his 
disabilities. Upon physical examination, the veteran had mild 
tenderness over the frontal scalp.  The cranial nerves were 
grossly intact.  The veteran was diagnosed with chronic and 
severe migraines secondary to his motor vehicle accident in 
1970.  The examiner specifically noted that the veteran 
reported he suffered from headaches two to three hours daily.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim. 
38 C.F.R. § 3.102; cf 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102). 
While there is some question as to the frequency of the 
veteran's headaches and whether they are completely 
prostrating, the veteran himself has indicated in his October 
2000 statement that he suffers from daily headaches, and at 
least two to three times a week or more, they were so severe 
he has to lay down in his bed in a completely dark room.  He 
further indicated that the headaches have "totally 
interrupted [his] lifestyle and [his] family['s]."

The recent medical evidence of record tends to support the 
veteran's claim.  In this regard, an October 1999 letter from 
the veteran's private physician, Dr. D. M., stated that the 
veteran had been a patient since 1993 and complained of 
headaches since his mandibular fracture in 1970.  The letter 
further noted that the headaches were treated with multiple 
medications, but not totally resolved.  Additional medical 
records from Dr. D. M. show that in February 2001 the veteran 
complained of daily headaches.  Progress notes from MH 
Solutions, Inc. show numerous diagnoses of migraines, 
migraines with organic brain syndrome, and migraines with 
spasms, between November 1997 and April 2001.  Finally, upon 
VA examination in July 2001, the veteran was diagnosed with 
chronic and severe migraines.  The veteran complained of 
constant headaches and indicated that light bothered him 100 
percent of the time.  He also stated that his headaches were 
so severe at times, he was required to rest in a dark, quiet 
room for two to three hours at a time, once or twice a day. 

Although the Board concedes that the veteran does not meet 
all the specific listed criteria for a 50 percent evaluation, 
i.e. severe economic inadaptability due to his headaches, his 
symptomatology more closely approximates the criteria for the 
next higher rating. 38 C.F.R. § 4.7.    Therefore, after 
careful consideration, the Board finds that the evidence of 
record is indicative of migraines with very frequent, 
completely prostrating and prolonged attacks. 38 C.F.R. 
§ 4.3.  A schedular rating in excess of 50 percent is not 
warranted, as 50 percent is the maximum evaluation provided 
under the pertinent diagnostic code, DC 8100.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
headaches as secondary to the service-connected fractured 
mandible and its effects on the veteran's earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also considered the severity of the 
veteran's headaches secondary to the service-connected 
fractured mandible during the entire period from the initial 
assignment of a noncompensable rating to the present time.  
See Fenderson, supra.  It is found that he is entitled to a 
50 percent evaluation during the entire appeal period at 
issue, having met the schedular criteria.

Finally, the evidence does not reflect that the veteran's 
headaches have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Thus, resolving all benefit of the doubt in favor of the 
veteran, an increased initial evaluation of 50 percent for 
headaches as secondary to the service-connected fractured 
mandible is granted during the entire appeal period. See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A 50 percent initial rating for headaches as secondary to the 
service-connected fractured mandible is granted during the 
entire appeal period, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

